      Case: 1:14-cv-02280 Document #: 250 Filed: 11/07/18 Page 1 of 5 PageID #:4489




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

COUNTY OF COOK,                                    )
                                                   )
                 Plaintiff,                        )
                                                   )
          v.                                       )
                                                   )
BANK OF AMERICA CORPORATION,                       )        Case No. 14-cv-2280
BANK OF AMERICA, N.A.,                             )
COUNTRYWIDE FINANCIAL                              )        Honorable Elaine E. Bucklo
CORPORATION,                                       )
COUNTRYWIDE HOME LOANS, INC.,                      )        Magistrate Judge Mary M. Rowland
COUNTRYWIDE BANK, FSB,                             )
COUNTRYWIDE WAREHOUSE LENDING,                     )
LLC, BAC HOME LOANS SERVICING, LP,                 )
MERRILL LYNCH & CO., INC., MERRILL                 )
LYNCH MORTGAGE CAPITAL INC., and                   )
MERRILL LYNCH MORTGAGE LENDING,                    )
INC.,                                              )
                                                   )
                 Defendants.
                                                   )

                      JOINT MOTION TO ENTER THE PARTIES’
                  AGREED UPON AND PROPOSED SCHEDULING ORDER

           Plaintiff County of Cook (the “County”) and Defendants Bank of America Corporation

    for itself and as successor by de jure merger to Merrill Lynch & Co., Inc.; Bank of America,

    N.A. for itself and as successor by de jure mergers to Countrywide Bank, FSB and BAC Home

    Loans Servicing, LP; Countrywide Financial Corporation; Countrywide Home Loans, Inc.;

    Countrywide Warehouse Lending, LLC (“CWL”)1; Merrill Lynch Mortgage Capital Inc.; and

    Merrill Lynch Mortgage Lending, Inc. (collectively, “Defendants”) (together with the County,

    the “Parties”) respectfully and jointly move the Court to enter the Parties’ agreed upon and



1
 CWL merged into BofA Merrill Lynch Asset Holdings, Inc. in March 2014 and CWL no longer
exists.
   Case: 1:14-cv-02280 Document #: 250 Filed: 11/07/18 Page 2 of 5 PageID #:4490



 proposed scheduling order, and in support thereof state as follows:

       1.      On July 27, 2016, discovery in this lawsuit was stayed pending a decision of the

U.S. Supreme Court in Bank of Am. Corp. v. City of Miami, No. 15-1111. (Dkt. No. 156.)

       2.      Following the Supreme Court’s decision, on July 7, 2017, the County filed the

Second Amended Complaint (“SAC”) in this matter. (Dkt. No. 177.)

       3.      On August 4, 2017, Defendants moved to dismiss the County’s claims alleged in

the SAC in light of the Supreme Court’s decision. (Dkt. No. 182.)

       4.      On March 30, 2018, the Court granted in part and denied in part Defendants’

motion to dismiss. (Dkt. No. 204.)

       5.      On April 27, 2018, Defendants answered the SAC. (Dkt. No. 216.)

       6.      The County moved for clarification and reconsideration of the order on the

motion to dismiss (Dkt. No. 210), which the Court granted in part and denied in part on August

17, 2018 (Dkt. No. 228).

       7.      Subsequently, the Court (Bucklo, J.) conducted an initial status hearing on

September 12, 2018 (Dkt. No. 229), and a follow-up hearing on October 3, 2018 (Dkt. No. 238).

Judge Bucklo referred the case to Judge Rowland for discovery supervision (Dkt. No. 239), and

the Court (Rowland, J.) scheduled a status hearing for October 17, 2018, to discuss the status of

discovery.

       8.      During the October 17, 2018 status hearing, Judge Rowland ordered all fact

discovery to be completed by August 1, 2019. (Dkt. No. 242.)

       9.      In light of the Court-ordered August 1, 2019 discovery cutoff, and now that the

pleadings are closed, the Parties have agreed to and propose to the Court the following schedule:
   Case: 1:14-cv-02280 Document #: 250 Filed: 11/07/18 Page 3 of 5 PageID #:4491



           Date                                                        Event
November 19, 2018                  Initial Disclosures: Parties serve amended Rule 26 disclosures
45 days after the latter of: (1)   Identification of Properties: Plaintiff to identify the specific
the Court’s ruling on whether      properties at issue and damages for each property
Defendants must produce data
on Bank of America, N.A.
loans originated between
1/2004 and 12/2008 that were
not being serviced after
1/1/2009; or (2) Defendants’
production of additional Court-
ordered or agreed-upon data.
August 1, 2019                     Fact Discovery: Close of fact discovery
                                   [currently scheduled]
August 5, 2019                     Conference: Status conference before Judge Bucklo
                                   [currently scheduled]
45 days after the close of Fact    Expert Discovery: Plaintiff serves expert report(s), if any
Discovery
(September 16, 2019)
45 days after Plaintiff serves     Expert Discovery: Defendant serves expert report(s), if any
expert report(s)
(October 30, 2019)
40 days after Defendant serves     Expert Discovery: All expert discovery complete
expert report(s)
(December 9, 2019)
40 days after the close of         Dispositive Motions: Filing deadline
Expert Discovery
January 20, 2020
40 days after opening              Dispositive Motions: Oppositions to Dispositive Motions
dispositive motions are filed
(March 2, 2020)
20 days after oppositions to       Dispositive Motions: Reply Briefs
dispositive motion are filed
(March 23, 2020)


        WHEREFORE, the Parties jointly and respectfully request that this Court adopt the

 aforementioned litigation schedule.
   Case: 1:14-cv-02280 Document #: 250 Filed: 11/07/18 Page 4 of 5 PageID #:4492



Dated: November 7, 2018                    Respectfully submitted,

/s/ James M. Evangelista                   /s/ Sabrina Rose-Smith

James M. Evangelista                      Christopher Joseph Letkewicz
jim@ewlawllc.com                          cletkewicz@winston.com
Kristi Stahnke McGregor                   Joseph Laurence Motto
kristi@ewlawllc.com                       jmotto@winston.com
David J. Worley                           Ryan Marc Dunigan
david@ewlawllc.com                        rdunigan@winston.com
Evangelista Worley, LLC                   WINSTON & STRAWN LLP
8100A Roswell Road                        35 West Wacker Drive
Suite 100                                 Chicago, Illinois 60601
Atlanta, GA 30350                         Tel.: (312) 558-5600
(404) 205-8400                            Fax: (312) 558-5700

Sanford P. Dumain                         Thomas M. Hefferon
sdumain@milberg.com                       THefferon@goodwinprocter.com
Peggy J. Wedgworth                        James W. McGarry
pwedgworth@milberg.com                    JMcGarry@goodwinprocter.com
Melissa Ryan Clark                        Sabrina Rose-Smith
mclark@milberg.com                        SRoseSmith@goodwinprocter.com
Jennifer Sara Czeisler                    Matthew S. Sheldon
jczeisler@milberg.com                     MSheldon@goodwinprocter.com
J. Birt Reynolds                          GOODWIN PROCTER LLP
breynolds@milberg.com                     901 New York Avenue, N.W.
Milberg Tadler Phillips Grossman LLP      Washington, D.C. 20001
One Pennsylvania Plaza, Suite 1920        Tel.: (202) 346-4000
New York, NY 10119                        Fax: (202) 346-4444
(212) 594-5300
                                          Catalina Azuero
Attorneys for Plaintiff                   cazuero@goodwinlaw.com
                                          James W. McGarry
                                          JMcGarry@goodwinlaw.com
                                          Courtney L. Hayden
                                          chayden@goodwinlaw.com
                                          Alicia Rubio-Spring
                                          arubio-spring@goodwinlaw.com
                                          GOODWIN PROCTER LLP
                                          100 Northern Ave.
                                          Boston, MA 02210
                                          Tel.: (617) 570-1000
                                          Fax: (617) 523-1231

                                          Attorneys for Defendants
   Case: 1:14-cv-02280 Document #: 250 Filed: 11/07/18 Page 5 of 5 PageID #:4493



                               CERTIFICATE OF SERVICE

       I hereby certify that on November 7, 2018, I caused a true and correct copy of the

foregoing to be served upon counsel of record.



Dated: November 7, 2018                     /s/ Sabrina Rose-Smith
                                            Sabrina Rose-Smith
